NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TERESA M. GAFFNEY, individually;             )
SARAH K. SUSSMAN, individually and           )
as Trustee for The Sussman Family            )
Trust dated January 19, 2012,                )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D15-5735
                                             )
PHILLIP A. BAUMANN, as Administrator         )
ad Litem of the Estate of John J. Gaffney,   )
Deceased,                                    )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 27, 2017.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge
(recused 4/29/16).

Dov Sussman, Tampa, for Appellants.

Michael R. Kangas of Phillip A.
Baumann, P.A., Tampa, for Appellee.


PER CURIAM.

             Dismissed as an appeal from a nonfinal, nonappealable order.


CASANUEVA, WALLACE, and LaROSE, JJ., Concur.